Citation Nr: 0940963	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  07-04 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) for accrued benefit purposes.

2.  Entitlement to service connection for the cause of the 
Veteran's death.

3.  Entitlement to death and indemnity compensation under 38 
U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran appears to have served on active duty from April 
1953 to March 1955.   In April 1979, however, he indicated he 
was discharged in July 1956.   The Veteran died in May 2005.  
The appellant is the Veteran's surviving widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The RO received the appellant's substantive appeal in 
February 2007 after the required time limit to file a 
substantive appeal.  However, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that the filing period for a 
substantive appeal in a claim for VA benefits is not 
jurisdictional, and VA may waive any issue of timeliness in 
the filing of a substantive appeal, either explicitly or 
implicitly.  Percy v.  Shinseki, 23 Vet. App. 37, 45 (2009) 
(as the RO had never addressed the issue of timeliness in the 
SOC and the Veteran was not informed that there was a 
timeliness issue until his claim was before the Board, the 
Court determined that the RO had essentially waived any 
objections it might have offered to the timeliness, and had 
implicitly accepted the Veteran's appeal).  In this case, the 
RO did not raise the issue of timeliness in the statement of 
the case, the Board held a hearing on the issues on appeal 
and the case was remanded for further development.  
Accordingly, VA had impliedly accepted the appellant's 
substantive appeal and it waives the issue of timeliness.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, after a review of the record, the Board finds 
that another remand is necessary for further development of 
the claims on appeal.  If he entered service in early April 
1953,  the possibility that he experienced combat before the 
cease fire in late July 1953 cannot be excluded.

Regarding the claim of entitlement to service connection for 
PTSD for accrued benefit purposes, the record shows that the 
Veteran may have served under the last name [redacted].  A 
"BIRLS DATA" form lists the Veteran's last name as 
[redacted] with the same service number.  A clinical record 
data sheet dated in February 1956 lists the Veteran's last 
name as [redacted].  The clinical record indicates that in 
February 1956 the Veteran was shot in the right arm while he 
was on authorized leave.  The name of the Veteran's ex-wife 
was listed as the emergency contact person on the form.  The 
clinical record reveals that the Veteran was assigned to 
Company C, 1st Infantry Regiment.  The Board also notes that 
the record contains two different social security numbers for 
the Veteran.  Based on the foregoing, the RO should attempt 
to obtain any records under the names of [redacted], [redacted] 
[redacted] or [redacted]. to determine where he 
served and his unit assignment.

In this case, the Board finds that the issue of service 
connection cause of the Veteran's death is inextricably 
intertwined with the appellant's service connection claim for 
PTSD for accrued benefits purposes.  The appellant argues 
that the Clonazepam prescribed by VA in March 2005 for 
anxiety related to the Veteran's PTSD caused his death or 
contributed to his death.  She contends that he should not 
have been prescribed Clonazepam with his heart condition.  
The Veteran's death certificate lists cardiac arrest as the 
cause of death with coronary artery disease and 
hyperlipidemia listed as the underlying causes of death.  If 
the appellant's service connection claim for PTSD for accrued 
benefits purposes is granted, then the only evidence required 
for cause of the Veteran's death would be medical evidence 
that shows Clonazepam proximately caused or contributed to 
his cause of death.  Thus, the Board finds that of service 
connection cause of the Veteran's death must be remanded.  

Regarding the appellant's claim for death and indemnity 
compensation under 38 C.F.R. § 1151, the previous remand 
instructions requested the RO to obtain a VA opinion from a 
cardiologist.  However, a family practitioner provided the 
opinion.  In addition, the examiner did not comply with the 
request to provide a rationale for his or her opinion or 
discuss the medical principles involved.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative 
value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed).  Thus, the Board finds that a remand is 
necessary in order to comply with the previous remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Court 
or the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to obtain the 
Veteran's locations and unit 
assignments during military service, 
particularly between 1953 and 1954 when 
the Veteran claimed he was in Korea, 
from the appropriate source for the 
following names: [redacted], [redacted] 
[redacted]. and [redacted].  

2.	Thereafter, if the RO obtains the 
information requested above and it is 
not enough to grant service connection 
for PTSD, the RO should attempt to 
verify the Veteran's claimed in-service 
stressors.

3.	The RO should obtain a VA opinion by a 
cardiologist for the Veteran's claims.  
The reviewing physician must be 
provided with the entire claims folder, 
including a copy of this REMAND.  The 
opinion should reflect that a review of 
the claims folder was completed.  After 
reviewing the record, the reviewing VA 
physician should answer the questions 
provided below.  A detailed rationale, 
including pertinent findings from the 
record, should be provided for all 
opinions.  

(a)	The reviewing physician 
should offer an opinion as to 
whether it is at least as likely 
as not (i.e., a 50 percent or more 
probability) that the Veteran's 
use of Clonazepam proximately 
caused his death.  Please discuss 
any contraindication between 
Clonazepam and the Veteran's heart 
condition in answering the 
question.

(b)	Alternatively, the reviewing 
physician should offer an opinion 
as to whether it is at least as 
likely as not (i.e., a 50 percent 
or more probability) that the 
Veteran's use of Clonazepam 
contributed to his death.  Please 
discuss any contraindication 
between Clonazepam and the 
Veteran's heart condition in 
answering the question.  

(c)	If the answer to part (a) is 
affirmative, the reviewing 
physician should provide an 
opinion as to whether it is at 
least as likely as not (i.e., a 50 
percent or more probability) that 
the resulting death was caused by 
carelessness, negligence, lack of 
proper skill, error in judgment, 
or similar instance of fault on 
VA's part in prescribing 
Clonazepam, or VA's failure to 
exercise the degree of care that 
would be expected of a reasonable 
health care provider in 
prescribing that particular 
medication. 

4.	Upon completion of the foregoing, the 
RO should readjudicate the issues of 
entitlement to service connection for 
PTSD for accrued benefit purposes, 
entitlement to service connection for 
the cause of the veteran's death, and 
entitlement to death and indemnity 
compensation under 38 U.S.C.A. § 1151.   
All additional evidence and argument 
submitted by the appellant should be 
considered.  In the event the benefit 
sought on appeal are not granted, the 
appellant and her representative should 
be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


